In an action to foreclose mortgages which were consolidated by agreement dated June 23, 1994, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Polizzi, J.), dated July 10, 1998, as granted the plaintiff’s motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff established its entitlement to judgment as a matter of law through the production of the mortgages and notes, evidence of the defendants’ default, the assignment of the mortgage documents to it, and the agreement dated June 23, 1994 (see, Votta v Votta Enters., 249 AD2d 536; Village *465Bank v Wild Oaks Holding, 196 AD2d 812). Since the defendants failed to raise a triable issue of fact as to any defense, the plaintiff was entitled to summary judgment (see, Village Bank v Wild Oaks Holding, supra). Santucci, J. P., Krausman, Florio and H. Miller, JJ., concur.